Citation Nr: 0406142	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  00-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel,


INTRODUCTION

The veteran had active duty service from March 1972 to 
September 1977.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in Winston-Salem North Carolina, determined that the 
appellant had not submitted new and material evidence to 
reopen her claim of entitlement to service connection for the 
cause of the veteran's death.

In a deferred rating decision dated in February 2001, the RO 
noted that the appellant had raised the issue of 
"hypothetical" entitlement to dependency and indemnity 
compensation (DIC) in an October 1999 statement in which she 
asserted that her husband had been totally disabled due to 
service-connected disabilities since September 1977.  The RO 
has not made a decision concerning that claim.  The claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a June 1988 rating decision that the appellant did not 
appeal, the RO denied the appellant's claim for service 
connection for the cause of the veteran's death.

2.  The evidence received since the June 1988 rating decision 
has not been previously submitted to agency decisionmakers, 
bears directly and substantially upon the cause of the 
veteran's death, is neither cumulative or redundant of the 
evidence of record at the time of the June 1988 rating 
decision, and must be considered to fairly decide the merits 
of the appellant's claim.


CONCLUSIONS OF LAW

1.  The RO's June 1988 decision that denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's June 1988 rating decision and the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in March 1988.  The cause of death listed on 
the death certificate was carbon monoxide inhalation from a 
mobile home fire.  The appellant contends that the veteran's 
death was due, in part, to his service-connected disabilities 
from a right eye disorder, traumatic arthritis of the right 
hip, and osteoporosis of the right knee.

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2003).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(2003).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) (2003).  A 
service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (2003).  A service-connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (2003).

The appellant has perfected an appeal of the RO's January 
2000 rating decision in which the RO determined that the 
appellant had not submitted new and material evidence to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

The appellant filed a claim for service connection for the 
cause of the veteran's death in April 1988.  That claim was 
denied in a June 1988 rating decision.  The appellant did not 
appeal that decision and it became final.  38 U.S.C.A. § 7105 
(West 2002).

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.
The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's current claim to 
reopen was filed prior to August 29, 2001.

Addressing the question of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for the cause of the veteran's death, I note that at the time 
of the RO's June 1988 rating decision, the evidence before 
the RO indicated that the veteran had service-connected 
disability from leucoma and traumatic cataract of the right 
eye, rated 30 percent, traumatic arthritis of the right hip, 
rated 30 percent, and osteoporosis of the right knee, rated 
10 percent.  The veteran also had service-connected 
disabilities from the following disorders that was rated zero 
percent disabling: residuals of fracture of the left inferior 
ramus; high frequency sensorineural hearing loss; depressive 
neurosis, cerebral concussion and anoxic brain damage; 
thoracotomy scar with history of pneumothorax; fracture of 
the ribs; and borderline hypertension.  He had been awarded 
special monthly compensation based on the loss of use of his 
right eye, as the eye had only light perception.

The veteran's death certificate shows that he died in March 
1988 from inhalation of carbon monoxide due to a mobile home 
fire.  According to the appellant's testimony, the veteran 
had left home with a friend who owned a mobile home.  

A report from the local sheriff's department indicates that 
the veteran died from carbon monoxide poisoning.  It was 
determined that his blood alcohol content was .260.  The 
author of the report indicated that the high level of blood 
alcohol greatly diminished the veteran's chances of awakening 
early enough in the state of the fire to survive.  The report 
did not attribute any other disability as a contributing 
factor to the cause of the veteran's death.


In denying entitlement to service connection for the cause of 
the veteran's death, the RO's rating board reasoned in its 
June 1998 rating decision that there was no evidence that any 
of the veteran's service-connected disabilities materially 
contributed to or hastened his death.

In September 1998, the RO received the appellant's request to 
reopen her claim for service connection for the cause of the 
veteran's death.  In July 2000, she appealed the RO's January 
2000 rating decision that determined that she had not 
submitted new and material evidence to reopen the claim of 
entitlement for service connection for the cause of the 
veteran's death.  The appellant's notice of disagreement 
(NOD) included a statement from the investigator who authored 
the investigation report concerning the fire in which the 
veteran died.  According to the former investigator:

The investigation at the time showed that 
the victim died of carbon monoxide 
poisoning and had a blood alcohol level 
of 180.  This along with his disability 
in his hip and right knee and vision 
problems certainly could have hindered 
him from exiting the home in my opinion.  
I am in no way making a medical 
evaluation but certainly I feel that this 
should be considered as another factor in 
his failure to exit the home in a safe 
and speedy manner.

I find that the investigator's statement is new in the sense 
that it had not been previously considered by agency decision 
makers.  Further, the evidence is material, as it suggests 
that some of the veteran's service-connected disabilities may 
have contributed to his inability to escape the fire in the 
mobile home in which he died from carbon monoxide poisoning.

As the appellant has submitted new and material evidence to 
reopen her claim, the claim of entitlement to service 
connection for the cause of the veteran's death is deemed 
reopened. 


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is reopened.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

Documents in the claims file indicate that the veteran had 
applied for and was receiving disability benefits 
administered by the Social Security Administration.  In a 
statement filed in October 1999, the appellant requested VA 
to obtain the veteran's Social Security records.  VA has the 
duty to obtain the veteran's Social Security Administration 
records.   38 C.F.R. § 3.159(c)(2) (2003).

There was a significant change in the law pertaining to 
claims for benefits administered by the Secretary of VA.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002) 
became law.  Generally, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA must notify the 
claimant of information and lay or medical evidence needed to 
substantiate the claim, what portion of that information and 
evidence is her responsibility and what is VA's 
responsibility, and of VA's inability to obtain certain 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the veteran's claim for SSA 
disability benefits, including the medical 
records relied upon concerning that claim.

2.  The RO should obtain any records of 
treatment of the veteran at VA facilities, 
e.g., Fayetteville and Durham, North 
Carolina.  

3.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  The RO should ensure that VCAA 
notice obligations have been satisfied in 
accordance with that law and applicable 
legal precedent.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

4.  Thereafter, the RO should adjudicate 
the reopened claim for service connection 
for the cause of the veteran's death.   
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



